 



Exhibit 10.4
CKE Restaurants, Inc.
Amendment No. 3
To
Employment Agreement
     This Amendment No. 3 (the “Amendment”) to Employment Agreement is made
effective as of June 11, 2007, by and between CKE Restaurants, Inc. (the
“Company”) and Noah J. Griggs (the “Employee”).
R E C I T A L S:
     A. The Employee initially entered into an Employment Agreement, dated as of
January 2004, with Hardee’s Food Systems, Inc., which Employment Agreement has
been amended on December 6, 2005 and March 20, 2007, and all of which have been
assumed by the Company (the “Agreement”).
     B. The Company and Employee now desire to amend the Agreement as set forth
below.
AGREEMENT
     1. Employment and Duties. Section 1 of the Agreement shall read in its
entirety as follows:
     “1. Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company employs the Employee to serve in an executive and
managerial capacity as Executive Vice President and Director of Training of the
Company, and the Employee accepts such employment and agrees to perform such
reasonable responsibilities and duties commensurate with the aforesaid positions
as directed by the Company’s Board of Directors or as set forth in the Articles
of Incorporation and the Bylaws of the Company. Any change in such titles or
delegation of duties inconsistent with such titles without the consent of
Employee, shall be deemed a termination without cause under Section 7(b) below.”
     2. Definitions. Terms used but not defined in this Amendment shall have the
respective meanings assigned to them in the Agreement.
     3. Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which shall constitute one
Amendment.
     4. Terms and Conditions of Agreement. Except as specifically amended by
this Amendment, all terms and conditions of the Agreement shall remain in full
force and effect.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed by the undersigned as of the
date first written above.

                  /s/ Noah J. Griggs       Noah J. Griggs              CKE
Restaurants, Inc.
      By:   /s/ Andrew F. Puzder         Andrew F. Puzder,        President and
Chief Executive Officer     

2